Title: From Alexander Hamilton to George Washington, 23 October 1799
From: Hamilton, Alexander
To: Washington, George


          
            Private
            Dr Sir,
            Oct 23, 1799
          
          I find that I omitted m in my official reply to avail say any thing on the subject of Major Campbell. On the appointments of this kind for the Troops South of Potowmack it is my intention particularly to consult General Pinckney with the advantage of the observations he shall make on the spot. But I do not publish this lest I should subject the General to embarrassment & ill will.
          Very Affect & Resp Yours
          
            A H
          
          
            PS,
            From a letter of Col Hall it is not N improbable that the Ninth Regiment may move by Water to George Town.
          
          General Washington
        